                   Case 19-11240-LSS            Doc 421       Filed 07/19/19         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
       FTD Companies Inc., et al.,1                            : Case No. 19-11240 (LSS)
                                                               :
                           Debtor.                             :
-------------------------------------------------------------- x Re: Docket Nos. 82, 187, 201, & 215

                       NOTICE OF (I) CANCELLATION OF AUCTION
                   AND (II) SUCCESSFUL BID FOR PERSONAL CREATIONS

         PLEASE TAKE NOTICE that pursuant to the Order (I) Approving the Bidding

Procedures for the Sale of Substantially all of the Debtors' Assets, (II) Authorizing the Debtors' to

Enter into One or More Stalking Horse Agreements and to Provide Bidding Protections

Thereunder, (III) Scheduling an Auction and Approving the Form and Manner of Notice Thereof,

(IV) Approving Assumption and Assignment Procedures, (V) Scheduling a Sale Hearing and

Approving the Form and Manner of Notice Thereof and (VI) Granting Related Relief [Docket

No. 201] (the "Bidding Procedures Order"),2 the deadline for submitting Qualified Bids was July

15, 2019 at 4:00 p.m. (prevailing Eastern Time) (the "Bid Deadline").

         PLEASE TAKE FURTHER NOTICE that pursuant to the Bidding Procedures Order,

the Auction for Personal Creations was scheduled for July 22, 2019 at 10:00 a.m. (prevailing

Central Time) if one or more Qualified Bids (other than a Stalking Horse Bid, which is deemed a



         1
                  The Debtors are the following 15 entities (the last four digits of their respective taxpayer
identification numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'
Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC (7970);
FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD Mobile, Inc. (7423);
Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and Provide Creations, Inc. (8964).
The Debtors' noticing address in these chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL 60515.
         2
                  Capitalized terms used but not defined herein have the meanings given to them in the Bidding
Procedures or the Bidding Procedures Order.


NAI-1508176156v4
                   Case 19-11240-LSS          Doc 421       Filed 07/19/19       Page 2 of 4



Qualified Bid pursuant to the Bidding Procedures Order) were received on or before the Bid

Deadline.

        PLEASE TAKE FURTHER NOTICE that, as set forth in the Motion of the Debtors for

Entry of an Order (I) Authorizing the Debtors to Provide Bidding Protections in Accordance with

the Bidding Procedures and the PlanetArt Stalking Horse Agreement and (II) Granting Related

Relief [Docket No. 187] (the "PlanetArt Stalking Horse Motion"), the Debtors received a Stalking

Horse Bid for Personal Creations from PlanetArt LLC ("PlanetArt"), as reflected in that certain

Asset Purchase Agreement, dated as of June 23, 2019, by and among PlanetArt, as purchaser, and

Provide Creations, Inc., as seller (together with the other sellers party thereto) (the "PlanetArt

Stalking Horse Agreement").3

        PLEASE TAKE FURTHER NOTICE that except for the PlanetArt Stalking Horse Bid,

no Qualified Bids were received for Personal Creations before the Bid Deadline. Accordingly, the

Debtors, after consulting with the Consultation Parties, hereby cancel the Auction with respect to

Personal Creations pursuant to the Bidding Procedures Order.

        PLEASE TAKE FURTHER NOTICE that the Debtors received bids, in addition to the

Stalking Horse Bids, for (i) the FTD Assets and Provide Commerce and (ii) Gourmet Foods. The

Debtors intend to evaluate such bids, in consultation with the Consultation Parties, and hold an

Auction for the (i) FTD Assets and Provide Commerce and (ii) Gourmet Foods in accordance with

the Bidding Procedures. As set forth in more detail in the Notice of (I) Adjournment of Auction

and Sale Hearing for (A) the FTD Assets and Provide Commerce and (B) Gourmet Foods and (II)

Extension of Certain Deadlines Set Forth in Bidding Procedures, filed contemporaneously

herewith, the Auction previously scheduled for these Assets on July 22, 2019 at 10:00 a.m.



        3
                   The other sellers include: Provide Commerce LLC, FTD, Inc., and Giftco, LLC.


NAI-1508176156v4                                        2
                   Case 19-11240-LSS   Doc 421      Filed 07/19/19   Page 3 of 4



(prevailing Central Time) has been adjourned to July 31, 2019 at 8:00 a.m. (prevailing Central

Time) and is now being held at the Hyatt Regency O'Hare Chicago, 9300 West Bryn Mawr

Avenue, Rosemont, IL 60018.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Bidding Procedures Order,

because no other Qualified Bid was received for Personal Creations, the Debtors, in consultation

with the Consultation Parties, have selected the PlanetArt Stalking Horse Bid as the Successful

Bid for Personal Creations. A copy of the PlanetArt Stalking Horse Agreement is attached as

Exhibit B to the PlanetArt Stalking Horse Motion.

        PLEASE TAKE FURTHER NOTICE that a hearing will be held before the Honorable

Laurie Selber Silverstein, United States Bankruptcy Judge, in the United States Bankruptcy Court

for the District of Delaware, located at 824 North Market Street, Wilmington, DE 19801 on July

31, 2019 at 11:00 a.m. (prevailing Eastern Time), at which time the Debtors intend to present

the PlanetArt Stalking Horse Bid as the Successful Bid for Personal Creations.

        PLEASE TAKE FURTHER NOTICE that copies of the Bidding Procedures Order, the

Bidding Procedures and other relevant documents may be obtained free of charge by visiting

www.omnimgt.com/FTD.

        .




NAI-1508176156v4                               3
                   Case 19-11240-LSS   Doc 421   Filed 07/19/19   Page 4 of 4



 Dated: July 19, 2019                       RICHARDS, LAYTON & FINGER, P.A.
        Wilmington, Delaware
                                            /s/ Megan E. Kenney
                                            Daniel J. DeFranceschi (No. 2732)
                                            Paul N. Heath (No. 3704)
                                            Zachary I. Shapiro (No. 5103)
                                            Brett M. Haywood (No. 6166)
                                            Megan E. Kenney (No. 6426)
                                            One Rodney Square
                                            920 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 651-7700
                                            Facsimile: (302) 651-7701
                                            Email: defranceschi@rlf.com
                                                   heath@rlf.com
                                                   shapiro@rlf.com
                                                   haywood@rlf.com
                                                   kenney@rlf.com

                                                   -and-

                                            Heather Lennox (admitted pro hac vice)
                                            Thomas A. Wilson (admitted pro hac vice)
                                            JONES DAY
                                            901 Lakeside Avenue
                                            Cleveland, Ohio 44114
                                            Telephone: (216) 586-3939
                                            Facsimile: (216) 579-0212
                                            Email: hlennox@jonesday.com
                                                   tawilson@jonesday.com

                                            Brad B. Erens (admitted pro hac vice)
                                            Timothy W. Hoffmann (admitted pro hac vice)
                                            JONES DAY
                                            77 West Wacker
                                            Chicago, Illinois 60601
                                            Telephone: (312) 782-3939
                                            Facsimile: (312) 782-8585
                                            Email: bberens@jonesday.com
                                                   ccahow@jonesday.com

                                            ATTORNEYS FOR DEBTORS AND DEBTORS
                                            IN POSSESSION




NAI-1508176156v4
